10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00282-MMD-CLB Document 83 Filed 01/17/20 Page 1 of 3

 

AARON D. FORD L
Attorney General \_Z FILED

PETER E. DUNKLEY, Bar No. 11110 ___ ENTERED : SERVED ON
Deputy Attorney General COUNSEL/PARTIES OF RECORD

 

State of Nevada
Public Safety Division
100 N. Carson Street JAN 2 1 2020
Carson City, NV 89701-4717
Tel: (775) 684-1259

E-mail: pdunkley@ag.nv.gov CLERK US DISTRICT COURT
DISTRICT OF NEVADA
Attorneys for Defendants BY. DEPUTY
Sonya Carrillo, Frank Dreesen, Philip Gang,

William Gittere, Steve Green, Judith Hebert, Jerry Howell,
Michael Minev, Ronald Oliver, William Reubart,

Bonnie Swadling, Devlin Thompson,

Harold Wickham and Brian Williams

UNITED STATES DISTRICT COURT

(REL

Case No. 3:18-cv-00282-MMD-CLB

 

 

 

 

 

 

DISTRICT OF NEVADA

NATHANIEL WILLIAMS,

Plaintiff,
MOTION FOR EXTENSION OF TIME TO
V. ANSWER THIRD-AMENDED COMPLAINT
(Second Request)
WILLIAM GITTERE, et al.,

Defendants.

 

Defendants, Sonya Carrillo, Frank Dreesen, Philip Gang, William Gittere, Steve Green, Judith
Hebert, Jerry Howell, Michael Minev, Ronald Oliver, William Reubart, Bonnie Swadling, Devlin
Thompson, Harold Wickham and Brian Williams, by and through counsel, Aaron D. Ford, Attorney
General of the State of Nevada and Peter E. Dunkley, Deputy Attorney General, hereby submit this
Motion for Extension of Time to Respond to Plaintiff's Third Amended Complaint (ECF No. 17). This
Motion is based on Federal Rule of Civil Procedure 6(b)(1)(A), the following Memorandum of Points
and Authorities, and all papers and pleadings on file in this action.

MEMORANDUM OF POINTS AND AUTHORITIES
1. ARGUMENT

Defendants respectfully requests a fourteen (14) day extension of time out from the current
deadline of January 20, 2020, to respond to Answer the Third Amended Complaint (TAC) (ECF No.
17).

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00282-MMD-CLB Document 83 Filed 01/17/20 Page 2 of 3

Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as follows:

When an act may or must be done within a specified time, the court may, for
good cause, extend the time: (A) with or without motion or notice if the court
acts, or if a request is made, before the original time or its extension expires; or
(B) on motion made after the time has expired if the party failed to act because of
excusable neglect.

Defendants’ request is timely and its nature will not hinder or prejudice Plaintiff's case, but will
allow for accurate responses to Plaintiff's voluminous TAC, weighing in at 44 pages, containing nine
counts alleged against 33 separate defendants.

In this case, there is good cause for the extension due to current staffing levels at the Office of
the Attorney General. January 20, 2020, is a holiday, and combined with reassignment of cases and the
cases’ respective deadlines, counsel for Defendants respectfully requests an additional 14 days to
answer the TAC. The new deadline would be February 3, 2020.

Defendants’ request is timely and, if granted, will not hinder or prejudice Plaintiff's case, but
will allow for better response to Plaintiff's TAC. Additionally, some defendants last known addresses
have been filed under seal (ECF No. 73) on whom Plaintiff will presumably attempt service, which if
properly effected, will require that newly served defendants answer the TAC. Additionally, there is
currently a status conference set for January 21, 2020, regarding the status of Plaintiff's medical
condition and the appointment of Pro Bono counsel for possible injunctive relief.

For these reasons, Defendants respectfully request a fourteen (14) day extension of time from
the current deadline to respond to Plaintiff's TAC, with the new deadline of February 3, 2020.

DATED this 17th day of January 2020.

AARON D. FORD
Attorney General

By: /s/ Peter E. Dunkley
PETER E. DUNKLEY, Bar No. 11110
Deputy Attorney General

Attorneys for Defendants

IT 1S SO ORDERED

 

U.S. MAGISTRATE JUDGE

2 parep:l/ 24 Zte)

 
